UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21321 Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: April 30 Date of reporting period: July 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Trust NQ | July 31, 2017 Ticker Symbol: MHI Principal Amount USD ($) Value TAX EXEMPT OBLIGATIONS -132.9% of Net Assets (a) Alabama - 1.5% Huntsville-Redstone Village Special Care Facilities Financing Authority, Redstone Village Project, 5.5%, 1/1/43 Arizona - 0.7% City of Phoenix, AZ, Industrial Development Authority, 3rd & Indian School Assisted Living Project, 5.4%, 10/1/36 County of Pima, AZ, Industrial Development Authority, Arizona Charter Schools Project, Series C, 6.75%, 7/1/31 California - 9.9% 10,000,000(b) California County Tobacco Securitization Agency, Capital Appreciation, Stanislaus County Subordinated, Series A, 6/1/46 California Enterprise Development Authority, Sunpower Corp., 8.5%, 4/1/31 California Municipal Finance Authority, Santa Rosa Academy Project, Series A, 5.75%, 7/1/30 California Pollution Control Financing Authority, 5.0%, 7/1/37 (144A) California School Finance Authority, Classical Academies Project, Series A, 7.375%, 10/1/43 California Statewide Communities Development Authority, Lancer Plaza Project, 5.625%, 11/1/33 568,006(c) California Statewide Communities Development Authority, Microgy Holdings Project, 9.0%, 12/1/38 6 7,885,000(d) Lehman Municipal Trust Receipts, RIB, 11.821%, 11/1/39 (144A) (AGM Insured) 2,000,000(e) Los Angeles Community College District, Series G, 4.0%, 8/1/39 Los Angeles County Metropolitan Transportation Authority, Series A, 5.0%, 7/1/30 River Islands Public Financing Authority, Community Facilities, 5.5%, 9/1/45 Tobacco Securitization Authority of Southern California, Series A-1, 5.0%, 6/1/37 Colorado - 0.6% Colorado Educational & Cultural Facilities Authority, Rocky Mountain Classical Academy Project, 8.0%, 9/1/43 Connecticut - 3.2% Mohegan Tribal Finance Authority, 7.0%, 2/1/45 (144A) 5,000,000(e) State of Connecticut, Series E, 4.0%, 9/1/30 Town of Hamden, CT, Whitney Center Project, Series A, 7.75%, 1/1/43 District of Columbia - 5.1% District of Columbia Tobacco Settlement Financing Corp., Asset-Backed, 6.5%, 5/15/33 District of Columbia Tobacco Settlement Financing Corp., Asset-Backed, 6.75%, 5/15/40 25,000,000(b) District of Columbia Tobacco Settlement Financing Corp., Capital Appreciation, Asset-Backed, Series A, 6/15/46 Florida - 4.9% Alachua County Health Facilities Authority, Terraces Bonita Springs Project, Series A, 8.125%, 11/15/41 Alachua County Health Facilities Authority, Terraces Bonita Springs Project, Series A, 8.125%, 11/15/46 2,260,000(c) County of Liberty, FL, Twin Oaks Project, 8.25%, 7/1/28 2,500,000(f) County of Miami-Dade, FL, Aviation Revenue, Series B, 5.5%, 10/1/41 Florida's Turnpike Enterprise, Department of Transportation, Series A, 4.0%, 7/1/34 1,000,000(f) Hillsborough County Industrial Development Authority, Various Health Facilities, 8.0%, 8/15/32 2,250,000(c)(d) St. Johns County Industrial Development Authority, Glenmoor Project, Series A, 1.344%, 1/1/49 832,581(c) St. Johns County Industrial Development Authority, Glenmoor Project, Series B, 2.5%, 1/1/49 8 Georgia - 2.6% Clayton County Development Authority, Delta Air Lines, Series A, 8.75%, 6/1/29 Private Colleges & Universities Authority, Emory University, Series A, 5.0%, 10/1/43 Idaho - 1.7% Power County Industrial Development Corp., FMC Corp. Project, 6.45%, 8/1/32 Illinois - 14.8% 2,087,000(d) Illinois Finance Authority, Clare Oaks Project, Series B, 4.0%, 11/15/52 1,305,000(b) Illinois Finance Authority, Clare Oaks Project, Series C-1, 11/15/52 Principal Amount USD ($) Value Illinois - (continued) 261,000(b) Illinois Finance Authority, Clare Oaks Project, Series C-2, 11/15/52 261,000(b) Illinois Finance Authority, Clare Oaks Project, Series C-3, 11/15/52 2,000,000(c) Illinois Finance Authority, Greenfields of Geneva Project, Series A, 8.125%, 2/15/40 2,500,000(c) Illinois Finance Authority, Greenfields of Geneva Project, Series A, 8.25%, 2/15/46 Illinois Finance Authority, Northwestern Memorial Hospital, Series A, 6.0%, 8/15/39 Illinois Finance Authority, Roosevelt University Project, 6.5%, 4/1/39 3,865,000(f) Illinois Finance Authority, Swedish Covenant, Series A, 6.0%, 8/15/38 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 7.625%, 5/15/25 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 7.75%, 5/15/30 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 8.0%, 5/15/40 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 8.0%, 5/15/46 Metropolitan Pier & Exposition Authority, McCormick Place, Series B, 5.0%, 6/15/52 (ST APPROP Insured) 1,485,000(b)(g) Metropolitan Pier & Exposition Authority, McCormick Place, Series B, 5.65%, 6/15/22 (NATL Insured) 15,395,000(b) Metropolitan Pier & Exposition Authority, McCormick Place, Series B, 5.65%, 6/15/22 (NATL Insured) Southwestern Illinois Development Authority, Village of Sauget Project, 5.625%, 11/1/26 Indiana - 2.1% City of Carmel, IN, Barrington Carmel Project, Series A, 7.0%, 11/15/32 City of Carmel, IN, Barrington Carmel Project, Series A, 7.125%, 11/15/42 City of Carmel, IN, Barrington Carmel Project, Series A, 7.125%, 11/15/47 Indiana Finance Authority, Multipurpose Educational Facilities, Avondale Meadows Academy Project, 5.375%, 7/1/47 3,570,000(f) Vigo County Hospital Authority, Union Hospital, Inc., 5.8%, 9/1/47 (144A) Kentucky - 2.0% 5,000,000(f) Kentucky Economic Development Finance Authority, Owensboro Medical Health System, Series A, 6.375%, 6/1/40 Louisiana - 1.4% Jefferson Parish Hospital Service District No. 2, East Jefferson General Hospital, 6.375%, 7/1/41 Louisiana Local Government Environmental Facilities & Community Development Authority, Westlake Chemical Corp. Project, 6.75%, 11/1/32 Maine - 2.3% Maine Health & Higher Educational Facilities Authority, Maine General Medical Center, 7.5%, 7/1/32 Maine Turnpike Authority, Series A, 5.0%, 7/1/42 Maryland - 0.5% Maryland Health & Higher Educational Facilities Authority, City Neighbors, Series A, 6.75%, 7/1/44 Massachusetts - 10.3% 7,000,000(b) Massachusetts Bay Transportation Authority, Series A, 7/1/28 Massachusetts Development Finance Agency, Harvard University, Series A, 5.0%, 7/15/36 Massachusetts Development Finance Agency, Harvard University, Series A, 5.0%, 7/15/40 Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 5.5%, 11/15/46 Massachusetts Development Finance Agency, Partners Healthcare System, 4.0%, 7/1/41 Massachusetts Development Finance Agency, WGBH Foundation, Series A, 5.75%, 1/1/42 (AMBAC Insured) Massachusetts Educational Financing Authority, Series I, 6.0%, 1/1/28 Massachusetts Health & Educational Facilities Authority, Massachusetts Institute of Technology, Series K, 5.5%, 7/1/32 Michigan - 3.1% 895,000(c) Doctor Charles Drew Academy, Certificate of Participation, 5.7%, 11/1/36 Principal Amount USD ($) Value Michigan - (continued) Michigan State University, Series A, 5.0%, 8/15/41 Michigan Tobacco Settlement Finance Authority, Series A, 6.0%, 6/1/48 Minnesota - 4.5% Bloomington Port Authority, Radisson Blu Mall of America, 9.0%, 12/1/35 City of Ham Lake, MN, DaVinci Academy Project, Series A, 5.0%, 7/1/47 City of Rochester, MN, Mayo Clinic, Series B, 5.0%, 11/15/35 6,000,000(e) State of Minnesota, Series B, 4.0%, 8/1/27 Montana - 0.0%† 1,600,000(c) Two Rivers Authority, Inc., 7.375%, 11/1/27 New Jersey - 2.0% New Jersey Economic Development Authority, Continental Airlines, 5.25%, 9/15/29 New Jersey Economic Development Authority, Continental Airlines, 5.75%, 9/15/27 New Mexico - 1.5% County of Otero, NM, Otero County Jail Project, 6.0%, 4/1/23 County of Otero, NM, Otero County Jail Project, 6.0%, 4/1/28 New York - 5.6% 2,000,000(f) Hempstead Local Development Corp., Molloy College Project, 5.75%, 7/1/39 1,000,000(f) New York State Dormitory Authority, Orange Medical Center, 6.125%, 12/1/29 New York State Dormitory Authority, Series C, 5.0%, 3/15/39 New York State Dormitory Authority, Trustees of Columbia University, 5.0%, 10/1/45 Westchester County Healthcare Corp., Series A, 5.0%, 11/1/44 North Dakota - 1.0% 2,525,000(f) County of Burleigh, ND, St. Alexius Medical Center, 5.0%, 7/1/38 Ohio - 4.8% Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 5.75%, 6/1/34 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 6.0%, 6/1/42 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 6.5%, 6/1/47 2,500,000(e) State of Ohio, Common Schools, Series B, 5.0%, 6/15/29 Oregon - 2.4% Oregon Health & Science University, Series A, 5.0%, 7/1/42 Oregon Health & Science University, Series E, 5.0%, 7/1/32 Pennsylvania - 7.6% Allegheny County Hospital Development Authority, South Hills Health, Series A, 5.125%, 5/1/25 Geisinger Authority, Geisinger Health System, Series A-1, 5.0%, 2/15/45 1,280,000(c) Langhorne Manor Borough Higher Education Authority, Lower Bucks Hospital, 7.35%, 7/1/22 Pennsylvania Economic Development Financing Authority, USG Corp. Project, 6.0%, 6/1/31 Philadelphia Authority for Industrial Development, Greater Philadelphia Health Action, Inc., Project, Series A, 6.625%, 6/1/50 Philadelphia Authority for Industrial Development, Nueva Esperanze, Inc., 8.2%, 12/1/43 Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.75%, 6/15/43 (144A) Philadelphia Hospitals & Higher Education Facilities Authority, Temple University Health System, Series A, 5.0%, 7/1/34 Puerto Rico - 1.3% 6,255,000(c)(e) Commonwealth of Puerto Rico, Series A, 8.0%, 7/1/35 Rhode Island - 1.9% 5,900,000(c) Central Falls Detention Facility Corp., 7.25%, 7/15/35 Rhode Island Health & Educational Building Corp., Brown University, Series A, 4.0%, 9/1/37 Principal Amount USD ($) Value Rhode Island - (continued) 1,500,000(f) Rhode Island Health & Educational Building Corp., Tockwatten Home Issue, 8.375%, 1/1/46 Texas - 13.0% Arlington Higher Education Finance Corp., Universal Academy, Series A, 7.0%, 3/1/34 2,500,000(f) Central Texas Regional Mobility Authority, Sub Lien, 6.75%, 1/1/41 2,490,000(e) County of Harris, TX, Series A, 5.0%, 10/1/26 5,000,000(e) Goose Creek Consolidated Independent School District, Series C, 4.0%, 2/15/26 (PSF-GTD Insured) 725,078(c) Gulf Coast Industrial Development Authority, Microgy Holdings Project, 7.0%, 12/1/36 7 North Texas Tollway Authority, Series A, 5.0%, 1/1/35 10,000,000(f) North Texas Tollway Authority, Series F, 5.75%, 1/1/33 1,500,000(f) Red River Health Facilities Development Corp., MRC Crestview, Series A, 8.0%, 11/15/41 3,960,000(c)(h) Sanger Industrial Development Corp., Texas Pellets Project, Series B, 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project, Series A, 4.875%, 11/15/48 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project, Series A, 5.0%, 11/15/55 2,000,000(f) Tarrant County Cultural Education Facilities Finance Corp., MRC Crestview Project, 8.0%, 11/15/34 Travis County Health Facilities Development Corp., Longhorn Village Project, 7.125%, 1/1/46 Utah - 0.4% Salt Lake City Corp., Airport Revenue, Series B, 5.0%, 7/1/35 Virginia - 4.9% 2,200,000(e) County of Arlington, VA, 4.0%, 8/15/35 1,415,000(e) County of Fairfax, VA, Series A, 4.0%, 10/1/33 (ST AID WITHHLDG Insured) University of Virginia, Series A, 5.0%, 4/1/42 Upper Occoquan Sewage Authority, 4.0%, 7/1/41 Washington - 9.8% City of Seattle, WA, Water System Revenue, 4.0%, 8/1/32 2,500,000(e) King County Issaquah School District No. 411, 4.0%, 12/1/31 (SCH BD GTY Insured) 14,315,000(b)(e) State of Washington, Motor Vehicle Sales Tax, Series C, 6/1/22 (NATL Insured) University of Washington, Series B, 5.0%, 6/1/29 3,795,000(f) Washington State Health Care Facilities Authority, Fred Hutchinson Cancer Research Center, Series A, 6.0%, 1/1/33 Washington State Housing Finance Commission, Mirabella Project, Series A, 6.75%, 10/1/47 (144A) West Virginia - 0.6% 2,000,000(c) City of Philippi, WV, Alderson-Broaddus College, Inc., Series A, 7.75%, 10/1/44 725,000(c) West Virginia Hospital Finance Authority, Highland Hospital Group, 9.125%, 10/1/41 Wisconsin - 4.9% Public Finance Authority, Glenridge Palmer Ranch, Series A, 8.25%, 6/1/46 Public Finance Authority, Roseman University Health Sciences Project, 5.875%, 4/1/45 Public Finance Authority, SearStone CCRC Project, Series A, 8.625%, 6/1/47 (144A) Wisconsin Department of Transportation, Series A, 5.0%, 7/1/28 TOTAL TAX EXEMPT OBLIGATIONS (Cost $372,732,153) MUNICIPAL COLLATERALIZED DEBT OBLIGATION -0.0%† of Net Assets 10,000,000(d) Non-Profit Preferred Funding Trust I, Series E, 0.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$10,000,000) TOTAL INVESTMENTS IN SECURITIES - 132.9% (Cost - $382,732,153) (i) OTHER ASSETS AND LIABILITIES - 1.7% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (34.6)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS - 100.0% (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At July 31, 2017, the value of these securities amounted to $26,646,985, or 9.1% of net assets applicable to common shareowners. RIB Residual Interest Bond is purchased in a secondary market.The interest rate is subject to change periodically and inversely based upon prevailing market rates. The interest rate shown is the rate at July 31, 2017. † Amount rounds to less than 0.1%. (a) Consists of Revenue Bonds unless otherwise indicated. (b) Security issued with a zero coupon. Income is recognized through accretion of discount. (c) Security is in default. (d) The interest rate is subject to change periodically. The interest rate shown is the rate at July 31, 2017. (e) Represents a General Obligation Bond. (f) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (g) Escrow to maturity. (h) Security is valued using fair value methods (other than prices supplied by independent pricing services). (i) At July 31, 2017, the net unrealized appreciation on investments based on cost for federal tax purposes of $375,481,356 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, creditrisks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of July 31, 2017, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations Texas $– All Other Tax Exempt Obligations – – Municipal Collateralized Debt Obligation – – Total $– The following is a reconciliation of assets valued using significant unobservable inputs (Level 3): Tax Exempt Obligations Balance as of 4/30/17 Realized gain (loss) – Change in unrealized appreciation (depreciation) Purchases – Sales – Accrued discounts/premiums Transfer in and out of Level 3* – Balance as of 7/31/17 * Transfers are calculated on the beginning of period value. For the three months ended July 31, 2017, there were no transfers between Levels 1, 2 and 3. Net change in unrealized depreciation of Level 3 investments still held and considered Level 3 at July 31, 2017: $(493,866). ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Municipal High Income Trust By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date September 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date September 27, 2017 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date September 27, 2017 * Print the name and title of each signing officer under his or her signature.
